Exhibit 10.5


JOINT PARTNERSHIP AGREEMENT FOR
DEVELOPING A DOUBLE-SIDED SILICON SOLAR CELL
(English Translation)


Perfectenergy (Shanghai), Ltd. (hereinafter, known as "Party A") and Shanghai
Solar Power Technology Research Center (hereinafter, known as "Party B") hereby
establish this partnership agreement to promote the development of terrestrial
double-sided silicon solar cell technology, and to improve the green energy
technology in China. Jointly developed by both parties through equal
negotiations, this agreement sets forth the cooperation between the two parties
for a “development of double-sided silicon solar cell” project. The project
research includes the following:



·     
Boron diffusion testing, to find suitable sheet resistance and relative
diffusion conditions.

·     
Research on a bulk production technique: how to reduce costs and simplify the
assembly flow while maintaining the same cell performance.



1. Roles and Responsibilities:


Party A’s role and responsibilities:

1)  
Apply the silicon suede coating and assemble components, including the spray,
electrode, welding, etc. Assemble the double-sided silicon solar cell based on
the silicon chip with excellent boron diffusion to be supplied by Party B. Using
the current assembly process of ground silicon solar cell as reference, improve
the assembly craftsmanship based on the actual result.

2)  
In order to implement bulk production, start with a small bulk production as the
test based on Party A’s current production line. Provide assembly equipment and
relevant personnel to ensure a flawless work flow.

3)  
In charge of commercializing double-sided solar cell technology and mass
production.



Party B’s role and representatives:

1)  
Design the double-sided silicon solar cell and perform the simulation analysis.
Improve cell construction by integrating the lab data provided by Party A.
Perform cell test analysis, including a power performance test and quantum
response test.

2)  
In charge of the R&D of boron diffusion.



2. Term of this agreement
From November 2006 to February 2008


3. Confidentiality
During the execution of the entire joint partnership project, each party has the
obligation to maintain in confidence and not to disclose any confidential
information regarding the progress of any related projects, the selection of
materials, assembly technique and construction, system layout, technique and all
other related information.


 
 

--------------------------------------------------------------------------------

 
4. Intellectual Property
During the entire joint partnership project, any technical achievement
accomplished jointly by both parties will be owned by both parties; any
technical achievement accomplished by an individual party will be owned solely
by that individual party.


5. Both parties are obligated to follow the terms set forth in this agreement.
No party shall terminate or refuse to fulfill this agreement, except due to a
force majeure event. Each party is liable for its own expenses. When the project
is accomplished, Party A is responsible for the production and marketing
promotion of the finished product, and Party B is entitled to receive 3% to 5%
of the sales volume as a technology consultant fee.


6. The agreement is not effective until signed by both parties with stamps. This
agreement has 4 copies of (each copy has two pages), with each copy deemed to
have the same force and effect. Each party holds two copies.


7. Any new issues that emerge during the execution of this agreement shall be
resolved by both parties through coordination.




Perfectenergy (Shanghai), Ltd.


Authorized Representative






Shanghai Solar Power Technology Research Center


Authorized Representative